                  

             1   MERYL L. YOUNG, SBN 110156              SAMUEL A. KEESAL, SBN 38014
                 myoung@gibsondunn.com                   skip.keesal@kyl.com
             2   GIBSON, DUNN & CRUTCHER LLP             KEESAL, YOUNG & LOGAN
                 3161 Michelson Drive                    400 Oceangate
             3   Irvine, CA 92612-4412                   Long Beach, CA 90802
                 Telephone: 949.451.3800                 Telephone: 562.436.2000
             4   Facsimile: 949.451.4220                 Facsimile: 562.436.7416
             5   ALEXANDER K. MIRCHEFF, SBN 245074       JULIE L. TAYLOR, SBN 154341
                 amircheff@gibsondunn.com                julie.taylor@kyl.com
             6   GIBSON, DUNN & CRUTCHER LLP             KEESAL, YOUNG & LOGAN
                 333 South Grand Avenue                  450 Pacific Avenue
             7   Los Angeles, CA 90071-3197              San Francisco, CA 94133
                 Telephone: 213.229.7000                 Telephone: 415.398.6000
             8   Facsimile: 213.229.7520                 Facsimile: 415.981.0136
             9   Counsel for Defendants
           10

           11                             UNITED STATES DISTRICT COURT

           12                             EASTERN DISTRICT OF CALIFORNIA

           13    IN RE EDWARD D. JONES & CO., L.P.       CASE NO. 18-cv-00714-JAM-AC
                 SECURITIES LITIGATION
           14                                            ORDER GRANTING UNOPPOSED EX
                                                         PARTE APPLICATION OF DEFENDANTS
           15                                            FOR AN ORDER EXTENDING PAGE
                                                         LIMITS FOR MEMORANDA OF LAW IN
           16                                            CONNECTION WITH MOTION TO
                                                         DISMISS
           17

           18     

           19     

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                 [PROPOSED] ORDER EXTENDING PAGE LIMITS
                                                                          CASE NO. 18-CV-00714-JAM-AC
                  

             1          Having reviewed the Unopposed Ex Parte Application of Defendants for an Order Extending
             2   Page Limits for Memoranda of Law in Connection with Motion to Dismiss, and good cause having
             3   been shown, the Court hereby GRANTS Defendants and Plaintiffs permission to file memoranda of
             4   law related to Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint (“Motion”) that exceed
             5   the page limits prescribed by the Court’s Order Re Filing Requirements dated April 2, 2018 (Dkt. 3-
             6   2) as follows:
             7          -   Defendants’ memorandum of law in support of their Motion not to exceed 20 pages;
             8          -   Plaintiffs’ memorandum of law in opposition to Defendants’ Motion not to exceed 20
             9              pages; and
           10           -   Defendants’ reply memorandum of law in support of their Motion not to exceed 10 pages.
           11

           12           IT IS SO ORDERED.
           13

           14    Dated: 11/13/2018
           15

           16                                                /s/ John A. Mendez_____________
                                                             Hon. John A. Mendez
           17                                                United States District Court Judge
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                      2      [PROPOSED] ORDER EXTENDING PAGE LIMITS
                                                                                      CASE NO. 18-CV-00714-JAM-AC
                  

             1                                                  PROOF OF SERVICE
             2            I, Sandra M. Pineda, declare as follows:
             3          I am employed in the County of Orange, State of California, I am over the age of eighteen
                 years and am not a party to this action; my business address is 3161 Michelson Dr., Irvine, California
             4   92612-4412, in said County and State. On November 9, 2018, I served the following document(s):
             5            [PROPOSED] ORDER GRANTING UNOPPOSED EX PARTE APPLICATION
                          OF DEFENDANTS FOR AN ORDER EXTENDING PAGE LIMITS FOR
             6            MEMORANDA OF LAW IN CONNECTION WITH MOTION TO DISMISS
             7   on the parties stated below, by the following means of service:
             8            Ivy T. Ngo
                          FRANKLIN D. AZAR & ASSOCIATES, P.C.
             9            14426 East Evans Avenue
                          Aurora, CO 80014
           10             Telephone:   (303) 757-3300
                          Facsimile:   (303) 759-5203
           11             ngoi@fdazar.com
           12             John Garner
                          GARNER LAW OFFICE
           13             109 North Marshall Avenue
                          P.O. Box 908
           14             Willows, CA 95988
                          Telephone: (530) 934-3324
           15             Facsimile:   (530) 934-2334
                          jrg@erglaw.net
           16
                          Counsel for Plaintiffs
           17

           18           BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On this date, I electronically uploaded a true
                         and correct copy in Adobe “pdf” format the above-listed document(s) to the United States District Court’s Case
           19            Management and Electronic Case Filing (CM/ECF) system. After the electronic filing of a document, service is
                         deemed complete upon receipt of the Notice of Electronic Filing (“NEF”) by the registered CM/ECF users.
           20
                        (FEDERAL)        I declare under penalty of perjury that the foregoing is true and correct.
           21

           22             Executed on November 9, 2018.
           23                                                                               Sandra M. Pineda
           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                                  3                                     PROOF OF SERVICE
                                                                                                          CASE NO. 18-CV-00714-JAM-AC
